Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 11 – page 14, filed September 07, 2021, with respect to claims 1-14, 17-20, and 23-24 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-14, and 17-20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-14, 17-20, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20170257290A1 (Ogielski), US20170208077A1 (Freedman), US20110153801A1 (Ji), US20180295588A1 (Abdelmonem), US20130246606A1 (Branch), US7231182B2 (Katz) , and US20050234922A1 (Parekh)  do not teach the limitation. Claims 1, 9 and 17 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 9 and 17 ….. determining whether a particular sub-optimally performing network device is in both the subnetwork and geographic cluster; if it is determined that the particular sub-optimally performing network device is in both the subnetwork and the geographic cluster, identifying the particular sub-optimally performing network device as performing sub-optimally due to a performance issue with a Wide Area Network to which the particular sub-optimally performing network device belongs, wherein the Wide Area Network includes a plurality of subnetworks including the subnetwork, and wherein the subnetwork includes a set of Internet Protocol addresses; and calculating a first degree of confidence for which the particular sub-optimally performing network device is performing sub-optimally due to the performance issue with the Wide Area Network.…, and in combination with other limitations recited as specified in claims 1, 9 and 17.
Claims 2-8, 10-14, 18-20, and 23-24   include the above-described allowable subject matter for being dependent on independent claims 1, 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442